IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
           NOS. WR-93,970-01; WR-93,970-02; WR-93,970-03; & WR-93,970-04


                        EX PARTE KEVIN KTARI WEST, Applicant


           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. W19-40289-W(A), W19-40171-W(A), W19-40152-W(A), & W19-42140-W(A)
                      IN THE 363RD DISTRICT COURT
                         FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to fraud and credit/debit card abuse, and he was placed on deferred

adjudication community supervision. After Applicant’s probation was revoked, he was adjudicated

guilty of these two offenses and was also convicted of two theft offenses. He was sentenced to three

years’ imprisonment for each offense, to run concurrently. Applicant did not appeal his convictions.

Applicant filed these applications for wrist of habeas corpus in the county of conviction, and the

district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied post-conviction time credit, specifically from the time

his sentences were imposed on Jan. 6, 2020 until his transfer to Texas Department of Criminal
                                                                                                       2

Justice’s custody on Sept. 9, 2020. Applicant has alleged facts that, if true, might entitle him to

relief. Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas

Department of Criminal Justice’s Office of the General Counsel to obtain a response from a person

with knowledge of relevant facts. The response shall state whether Applicant presented a claim to

the time credit resolution system of the Texas Department of Criminal Justice (“TDCJ”) and, if so,

the date the claim was presented. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC . art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether, before filing

this application, Applicant properly exhausted administrative remedies as required by § 501.0081(b)

of the Government Code. The trial court shall then determine whether Applicant is receiving the

proper credit for the time between when his sentences were imposed and when he was transferred

to TDCJ custody. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from
                                                                                                 3

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 8, 2022

Do not publish